Judgment, Supreme Court, New York County, rendered June 18, 1974 convicting defendant, on jury verdict, of sodomy in the first degree (Penal Law, § 130.50), and attempted rape in the first degree (Penal Law, §§ 110.00, 130.35), and sentencing him to concurrent indeterminate terms of imprisonment of 5 to 15 years, is affirmed. We agree with the dissent that the Trial Judge should have excluded cross-examination of the defendant as to his conviction for attempted rape that had occurred 24 years before the trial. (Incidentally this trial took place before the Court of Appeals decision in People v Sandoval, 34 NY2d 371). But the evidence of guilt was strong—in our view, overwhelming. The plausibility or lack of plausibility of the complainant’s story as to how she happened to be in this section of the city is hardly material. Clearly she was there; and the defendant and she were strangers to each other; and the evidence of the actual crime is very powerful. Complainant’s own story of the crime is *804strongly corroborated (and defendant’s version refuted) by the testimony of disinterested witnesses who heard her asking the defendant to let her go, heard the defendant’s threats, and called the police; and by the testimony of the police officers as to hearing her cries, and as to the condition, position and actions of defendant and complainant which the police observed on their arrival. The defendant did in fact testify so that the jury had the benefit of his testimony. The cross-examination as to the previous conviction was extremely limited. There is no "significant probability * * * that the jury would have acquitted the defendant had it not been for the error” (People v Crimmins, 36 NY2d 230, 242). Concur—Birns, Lane and Silverman, JJ.